—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of two counts of criminal possession of a forged instrument in the second degree (Penal Law § 170.25) and one count of attempted grand larceny in the third degree (Penal Law §§ 110.00, 155.35). By failing to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665). We reject defendant’s contention that this is one of those “rare case” exceptions to the preservation rule (People v Lopez, supra, at 666; see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839). We also reject defendant’s contention that the sentence is unduly harsh or severe. Defendant was sentenced in accordance with the plea bargain and should be bound by its terms (see, People v Zelke, 203 AD2d 909, lv denied 83 NY2d 973). (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Possession Forged Instrument, 2nd Degree.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.